Citation Nr: 0639611	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck disability.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of low back injury.

3.  Entitlement to a rating in excess of 20 percent for left 
shoulder tendonitis.

4.  Entitlement to a compensable rating for residuals of a 
right little finger fracture.

5.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to August 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from February 2003, March 
2003, and April 2003 rating decisions of the Department of 
Veterans Affairs (VA), regional office (RO) in Waco, Texas.  
The appeal in the matter of the rating for left shoulder 
tendonitis is from a denial of a rating in excess of 10 
percent for such disability.  A February 2006 rating decision 
increased the rating to 20 percent, effective January 20, 
2006.  The veteran has not disagreed with the effective date 
assigned.  He has not indicated he is satisfied with the 20 
percent rating now assigned.  Consequently, that appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a neck 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's service-connected lumbar spine disability 
is manifested by severe limitation of motion; pronounced disc 
disease, ankylosis, and/or incapacitating episodes are not 
shown.  

3.  The left (minor) shoulder disability is manifested by 
limitation of arm motion at shoulder level; there is no 
showing of additional functional loss, that arm motion is 
limited to 25 degrees from the side, that there is fibrous 
union or nonunion of the humerus.  

4.  The veteran's service connected residuals of fracture, 
right little finger, have not resulted in amputation of the 
little finger or in ankylosis of the finger warranting rating 
as amputation.

5.  The veteran's service connected hemorrhoids are no more 
than moderate; they are not large or thrombotic, irreducible, 
or with excessive redundant tissue evidencing frequent 
recurrences, nor are they shown to cause persistent bleeding, 
secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent is not warranted for the 
veteran's service connected residuals of a low back injury.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (effective 
prior to Sept. 23, 2002), Code 5293 (effective prior to 
September 26, 2003), Codes 5237, 5243 (2006).

2.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected left shoulder tendonitis.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5201-5203 (2006).

3.  A compensable rating is not warranted for residuals of 
fracture, right little finger.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Codes 
5227, 5230 (2006).

4.  A compensable rating is not warranted for the veteran's 
service connected hemorrhoid disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in September 2002 and September 2003 explained what the 
evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The February 
2003 and March 2003 rating decisions, a September 2003 
statement of the case (SOC) and a March 2006 supplemental SOC 
provided the text of applicable regulations and explained 
what the evidence showed and why the claims were denied.   A 
March 2006 letter provided notice regarding criteria for 
increased ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
however such notice would only be relevant if the benefit 
sought were being granted. 
 
While complete VCAA notice was not given prior to the ratings 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.   The claims were thereafter 
readjudicated.  See February 2006 rating decision, SOC.  The 
veteran is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice 
is required.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
evidence.  The veteran was provided with VA examinations in 
March 2003, April 2004, and January 2006.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service connection for residuals of low back injury, rated 10 
percent from August 1985, was granted in April 1986.  An 
August 1991 rating decision increased the rating to 20 
percent, from April 1990.  A May 2002 rating decision 
increased the rating to 40 percent, from October 2000.  The 
veteran filed the instant claim for increase in August 2002.

Service connection for left shoulder tendonitis, rated 
noncompensable from August 1985, was granted in April 1986.  
A June 2002 rating decision increased the rating to 10 
percent, from October 2000.  The veteran filed the instant 
claim for increase in August 2002.  A February 2006 rating 
decision increased the rating to 20 percent, effective 
January 20, 2006; the veteran has not disagreed with the 
effective date assigned.

Service connection for residuals of fracture, right little 
finger, was granted in August 1991.  A noncompensable 
evaluation was assigned from April 1990.

Service connection for hemorrhoids was granted in April 1997.  
A noncompensable evaluation was assigned from April 1996.

On VA examination in May 2002, the veteran reported that he 
used over-the-counter analgesics and rest for left shoulder 
discomfort associated with repetitive movement and overhead 
lifting.  He was noted to be right-handed.  There was full 
range of motion of the left shoulder, with evidence of 
discomfort on forward flexion of 90 degrees and abduction of 
90 degrees.  There was no evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  X-ray was normal.  The 
diagnosis was tendonitis/bursitis, left shoulder.  In a June 
2002 addendum, the examiner noted the reported history of 
significant adverse affects of the veteran's left shoulder 
disability on his work as a carpenter.

On December 2002 VA examination, the veteran reported left 
shoulder base pain at 6/10, with pain rising to 10/10 during 
flare-ups (which occurred three times per week).  He reported 
pain and numbness of the left arm when it was lifted above 
his head.  Range of motion studies showed forward flexion was 
from 0 to 140 degrees and abduction was from 0 to 140 
degrees; the examiner noted a loss of 40 degrees from normal 
on each of these ranges.  There was tenderness to palpation 
over the left acromioclavicular joint and over the deltoid.  
There was guarding, but no edema or effusion.  X-rays were 
normal.  The diagnosis was left shoulder strain.

A December 2002 VA examination of the veteran's lower back 
noted his complaints of back pain and stiffness, with 
radiculopathy into the right leg.  He reported back base pain 
at 6-7/10, rising to 10/10 during flare-ups (which occurred 
daily).  The veteran reported that he could not afford to see 
a physician, but that he had been bedbound two to three times 
per week.  He indicated that he was unemployed due to back 
pain, and that he could not lift more than 20 pounds.  Range 
of motion studies showed:  forward flexion from 0 to 45 
degrees; extension from 0 to 20 degrees; lateral bend from 0 
to 20 degrees; and lateral rotation from 0 to 20 degrees.  
Paravertebral muscle spasms were noted.  Neurological testing 
showed reflexes 2+ and equal bilaterally, sensation equal 
bilaterally, and muscle strength 5/5.  Computer tomography 
(CT) scan showed lumbar spondylosis and degenerative disc 
disease at L4-L5 with severe loss of height of the L4-L5 
disc, and spur at right posterior aspect of lower end plate 
of L5 without spinal stenosis.  The diagnosis was 
degenerative joint disease, L5; degenerative disc disease, 
L4-5 with spondylosis.

A March 2003 examination noted the veteran's history of 
recurrent anal itching, burning, and pain with occasional 
bright red blood on the toilet paper following bowel 
movements.  On examination, there was no evidence of fecal 
leakage.  The size of the rectum and anal lumen appeared 
normal.  There was no sign of anemia or fissures.  There were 
two hemorrhoidal skin tags present, both ranged in size from 
0.4 to 0.5 centimeters in length.  There was evidence of 
bleeding.  The diagnosis was hemorrhoids.

On March 2003 VA examination of the veteran's right hand his 
complaints of chronic discomfort of the right hand 
particularly with repetitive movements, grasping and twisting 
motions, or use of tools such as hammers were noted.  He used 
over-the-counter analgesics.  On examination, there was no 
evidence of anatomical or functional defect of the right 
hand.  There was essentially full range of motion of both 
hands and fingers with no evidence of discomfort.  There was 
no evidence of additional limitation of motion by pain, 
fatigue, weakness, or lack of endurance.  Grip strength was 
85 pounds of pressure in the left hand and 30 pounds in the 
right.  There was no evidence of impairment in the ability to 
grasp.  X-rays were normal.  The diagnosis was old fracture 
of right fifth metacarpal.

In September 2003, the veteran underwent hemorrhoidectomy and 
fistulotomy.  In October 2003, he was noted to be healing 
well.  On a February 2004 follow-up visit, the veteran 
indicated that he continued to experience bleeding.

On VA hemorrhoids examination in April 2004, the veteran 
reported bleeding on and off.  On examination, he had good 
sphincter control and no fecal leakage.  There were no signs 
of anemia and no fissures.  No hemorrhoids and no signs of 
bleeding were present.  

On VA examination of the veteran's right hand in April 2004, 
he reported some tenderness in the metacarpophalangeal region 
of the right little finger.  There was full range of motion 
of the finger.  The examiner stated that there were no flare-
ups related to the finger fracture residuals.  The veteran 
was able to approximate the tip of the little finger to the 
palmar crease and also to the tip of the thumb.  The examiner 
noted that most of the veteran's right hand complaints were 
related to right median neuropathy rather than to the little 
finger fracture.

VA examination of the veteran's lower back in April 2004 
noted his complaints of constant pain at the level of 6/10.  
The veteran stated that he was not working, and he had no 
recent incapacitating episodes as he avoided strenuous 
activity.  Range of motion studies revealed:  flexion, 50 out 
of 90 degrees; extension, 10 out of 30 degrees; left and 
right lateral flexion, 20 out of 30 degrees; left and right 
lateral rotation, 30 out of 45 degrees.  The examiner stated 
that there was no pain with motion, but that the veteran got 
pain and spasm at the end of the above ranges of motion.  The 
ranges of motion were not additionally limited by stiffness 
or lack of endurance following repetitive use.  There was 
some tenderness over the lumbosacral spine, but no paraspinal 
muscle spasm.  The straight leg raising test was negative.  
Nerve conduction velocity and electromyography testing did 
not reveal abnormal electrical signs.  

On VA examination of the left shoulder in April 2004, range 
of motion studies revealed:  Forward flexion, 160 degrees out 
of 180; abduction, 120 degrees out of 180; internal rotation, 
70 degrees out of 90; external rotation, 60 degrees out of 
90.  Motion was not painful; however, the veteran got some 
stiffness at the ends of the ranges.  The ranges of motion 
were not additionally limited by pain.  There was tenderness 
over the top of the shoulder.  The diagnosis was rotator cuff 
syndrome, left shoulder.

On VA hemorrhoids examination in January 2006, the veteran 
reported bleeding on and off.  On examination, he had normal 
sphincter control and no fecal leakage.  There were no signs 
of anemia and no fissures.  There were no hemorrhoids, and no 
signs of bleeding.  

On VA examination of the veteran's right hand in January 
2006, there was full range of motion of all fingers.  His 
hand grip was strong and normal.  The examiner stated that 
there were no flare-ups related to the finger fracture 
residuals.  There was no gap between the tip of the thumb and 
the fingers, between the tips of the fingers and the proximal 
transverse crease of the palm, or between the thumb pad and 
the fingers.  The diagnosis was right fifth finger injury 
with normal examination.

The most recent VA examination of the veteran's left shoulder 
was conducted in January 2006.  The veteran reported that he 
was doing full-time construction work eight to 10 hours per 
day and sometimes lifting 50 to 100 pounds.  He reported 
constant daily pain in the 4-6/10 range.  The examiner 
described motions as follows:  "flexion of the left shoulder 
is 80 to 120 degrees, painful and limited.  Abduction is 60-
90 degrees, painful.  Internal rotation is painful, 30-60 
degree.  External rotation painful, 20-50 degree."  There 
was no additional limitation due to pain, fatigue, weakness, 
lack of endurance, or incoordination on repetitive or 
resisted movement.

On the most recent VA examination of the veteran's low back 
in January 2006, the examiner described thoracolumbar spine 
motion as follows:  "Flexion 40-70 degrees, painful.  
Extension 10-20 degrees, painful.  Lateral flexion 10-20 
degrees, painful bilaterally.  Rotation 10-20 degrees, 
bilaterally painful.  Briefly able to rise on heels or 
toes."  There was no additional limitation by pain, fatigue, 
weak, lack of endurance, or incoordination on repetitive or 
resisted movement.  The examiner noted mild discomfort in the 
low back area, with no muscle spasm and no weakness.  Left 
lower extremity sensation to touch and pinprick was slightly 
decreased.  The diagnoses were:  remote low back injury; 
degenerative disc disease at L4-5, L5-S1, and spondylosis of 
lumbar spine with degenerative spurring at L5; left lower 
extremity sensory radiculopathy.

A February 2006 rating decision granted service connection 
for left lower radiculopathy secondary to low back injury, 
rated 10 percent from January 20, 2006.  The veteran has not 
disagreed with that rating.

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back

The veteran's service connected low back disability 
encompasses degenerative arthritis, degenerative disc 
disease, and spondylosis and can be evaluated either under 
the general criteria/formula for rating disabilities of the 
spine or specific criteria pertaining to disc disease (i.e. 
the intervertebral disc syndrome rating criteria).  The 
criteria for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  Also, the general criteria for 
rating disabilities of the spine, along with specific 
criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003.  When the regulations 
concerning entitlement to a higher rating change during the 
course of an appeal, the veteran is entitled to resolution of  
the claim under the criteria that are more advantageous.  The 
old criteria may be applied for the  full period of the 
appeal.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
VAOPGCPREC 3-00.  In the April 2005 and March 2006 SSOCs the 
RO considered the veteran's disability rating under both the 
old and new rating criteria.  The Board will also evaluate 
the veteran's disability under the prior and revised 
criteria.

Criteria in Effect Prior to September 23, 2002

Given that the veteran has already been assigned a 40 percent 
rating for the low back disability, the focus is on criteria 
that would allow for a rating in excess of 40 percent.  Prior 
to September 23, 2002, the veteran's low back disability 
could only be rated higher than 40 percent if there was 
vertebral fracture or ankylosis (See 38 C.F.R. § 4.71, Codes  
5285, 5286, 5289) or if there was pronounced disc disease 
(Code 5293).  As neither vertebral fracture nor ankylosis is 
shown, a rating under Codes 5285, 5286 or 5289 is not 
warranted.

Turning to Code 5293, a 60 percent rating is available for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a (effective 
prior to September 23, 2002).  While the veteran has at times 
been shown to have some level of muscle spasm and left lower 
extremity sensation to touch and pinprick was slightly 
decreased on recent examination, testing has generally shown 
reflexes equal and muscle strength normal.  Without evidence 
of persistent symptoms compatible with sciatic neuropathy and 
appropriate to the site of a diseased disc, pronounced disc 
disease is not shown, and a 60 percent rating under Code 5293 
is not warranted.  

Criteria in effect from September 23, 2002

Effective September 23, 2002, Code 5293 was revised to allow 
for intervertebral disc syndrome to be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations, whichever method results in the higher 
rating.  Note 1 following Code 5293 provided that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  Note (2) provided:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate  
neurological disabilities separately using criteria for the 
most appropriate neurological diagnostic code or codes.  

As incapacitating episodes of disc disease are neither shown 
nor alleged, a rating in excess of 40 percent under these 
criteria is not warranted.  Furthermore, a rating in excess 
of 40 percent under the revised Code 5293 based on a 
combination of neurological and orthopedic symptoms is not 
warranted because, as mentioned above, the maximum rating 
available for the veteran's orthopedic symptoms is 40 percent 
(Code 5292), and the veteran is already receiving a separate 
10 percent evaluation for left lower radiculopathy (which he 
has not appealed).  

Criteria in effect from September 26, 2003

Under the criteria that became effective September 26, 2003, 
a rating in excess of 40 percent for lumbar spine disability 
is warranted only if there is ankylosis or based on 
incapacitating episodes.  As incapacitating episodes are 
neither shown nor alleged, and as ankylosis has never been 
reported, a rating in excess of 40 percent under these 
criteria is not warranted.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).  Notably, the January 2006 examiner found 
that the veteran had no additional limitation from pain, 
fatigue, weakness, lack of endurance, or incoordination on 
repetitive or resisted movement.  

In summary, a rating in excess of 40 percent is not warranted 
for the veteran's low back disability under any applicable 
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied.
Left Shoulder

Code 5019 (for bursitis) instructs that the disability will 
be rated on limitation of motion of the affected part as 
degenerative arthritis.  Code 5003 (for degenerative 
arthritis) requires rating based on limitation of motion of 
the affected joints, if such would result in a compensable 
disability rating.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under this 
code. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. 4.71a.

Under Code 5201, limitation of motion of the minor arm at 
shoulder level or midway between the side and shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the minor arm to 25 degrees from the side warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Code 5201.

Other pertinent Codes in evaluating the veteran's claim are 
as follows. Under 38 C.F.R. § 4.71a, Code 5202, (impairment 
of the humerus), a 20 percent evaluation is warranted for 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the 
minor arm; recurrent dislocations at the scapulohumeral joint 
with infrequent episodes and guarding of movement only at the 
shoulder level; or malunion of the humerus with marked or 
moderate deformity of the minor arm.  A 40 percent evaluation 
is warranted for a fibrous union of the humerus.  

The Board finds that the medical evidence does not support a 
rating in excess of 20 percent for the veteran's left 
shoulder disability.   

The evidence shows limitation of flexion at "80 to 120 
degrees" and abduction at 60 to 90 degrees" which the RO 
interpreted as at shoulder level.  However, there is no 
showing that arm motion is limited to 25 degrees from the 
side, or that there is fibrous union of the humerus.  Thus a 
higher rating is not warranted for loss of motion or for 
other impairment of the humerus.  

The evidence does not show that the veteran has functional 
loss beyond that currently compensated.  38 C.F.R. §§4.40, 
4.45, Deluca, supra.  Notably, the January 2006 examiner 
found that the veteran had no additional limitation due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
on repetitive or resisted movement.  

In sum, the evidence does not satisfy any applicable criteria 
for a rating in excess 20 for the left shoulder disability.  
The preponderance of the evidence is against this claim, and 
it must be denied.

Right Little Finger

Residuals of a little finger fracture are rated based on 
limitation of motion or ankylosis in the finger, and any 
limitation or ankylosis of the finger is to be rated 0 
percent.  38 C.F.R. § 4.71a, Codes 5227, 5230.  A compensable 
rating for little finger disability requires amputation.  See 
Code 5156.   Extremely unfavorable ankylosis (as described in 
note (1) preceding Code 5216) may be rated as amputation.

On the March 2003, April 2004, and January 2006 VA 
examinations, there was no limitation of right little finger 
motion.  The most recent VA examiner described a normal 
examination.  There is no competent evidence that shows (or 
suggests) that the veteran had the right little finger 
amputated (or that it is so ankylosed so to warrant rating as 
amputation); nor does the veteran allege otherwise.  In the 
absence of any scintilla of evidence suggesting there is a 
compensable level of right little finger disability, the 
overwhelming preponderance of the evidence is against this 
claim.  Hence, it must be denied. 




Hemorrhoids

Hemorrhoids are rated under Code 7336.  Mild or moderate 
hemorrhoids are rated 0 percent.  A 10 percent rating is 
assigned for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrence.  A 20 percent rating is warranted for 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114,

The veteran underwent hemorrhoid surgery in September 2003.  
However, at no time either before or since the surgery have 
his hemorrhoids been described as large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrence, or objectively shown to result in 
persistent bleeding and/or secondary anemia or fissures.  On 
the March 2003 VA examination there were two small 
hemorrhoidal skin tags, both from 0.4 to 0.5 centimeters in 
length.  The veteran reported occasional bleeding.  Both the 
April 2004 and January 2006 examinations showed no signs of 
anemia or fissures.  There were no hemorrhoids and no signs 
of bleeding.  Absent any findings indicating that the veteran 
has hemorrhoids that are more than moderate, a compensable 
rating is not warranted.  While his statements describing his 
symptoms of bleeding are considered to be competent evidence, 
they must be viewed in conjunction with the objective medical 
evidence.  The preponderance of the evidence is against the 
claim.  Hence, it must be denied.


ORDER

A rating in excess of 40 percent for residuals of low back 
injury is denied. 

A rating in excess of 20 percent for left shoulder tendonitis 
is denied.

A compensable rating for residuals of right little finger 
fracture is denied.

A compensable rating for hemorrhoids is denied.


REMAND

With respect to the veteran's attempt to reopen a claim of 
service connection for a neck disorder, the Board notes that 
such claim was denied by the RO in a September 1995 rating 
decision.  At that time it was determined that a neck 
disability was not noted during service.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The appellant has not been properly notified of the evidence 
and information necessary to reopen the claim, the specific 
evidence that would be required to substantiate the element 
or elements needed to grant the veteran's service connection 
claim, and the evidence and information that is necessary to 
establish entitlement to his underlying service connection 
claim.

Furthermore, in his Substantive Appeal (VA Form 9) received 
in August 2004, perfecting his appeal to reopen this claim, 
the appellant requested personal hearing before a Veterans 
Law Judge (VLJ) sitting at the RO.  There is no indication in 
the claims folder that such request was addressed.  

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

1.  The RO should provide the veteran the 
specific notice required in claims to 
reopen under the Court's decision Kent v. 
Nicholson, supra.
2.  The veteran should be scheduled for a 
hearing before a VLJ sitting in Waco, Texas 
(or in the alternative, a videoconference 
hearing, if he so desires).  The case 
should then be processed in accordance with 
standard appellate practices.

The appellant need take no action until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


